PD-0603-15
                                    PD-0603-15                                     COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
May 22, 2015                                                                       Transmitted 5/21/2015 2:27:41 PM
                                                                                    Accepted 5/22/2015 11:09:07 AM
                                 Case No. ____________________                                       ABEL ACOSTA
                                                                                                             CLERK

    CHRISTOPHER LYNN VUICICH                       §       COURT OF CRIMINAL APPEALS
                                                   §
                   Appellant,                      §
                                                   §
    VS.                                            §
                                                   §
    STATE OF TEXAS                                 §
                                                   §
                   Appellee.                       §       AUSTIN, TEXAS

         MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S PETITION FOR
                           DISCRETIONARY REVIEW

    TO THE HONORABLE COURT:

            COMES NOW, CHRISTPHER LYNN VUICICH, Appellant and files this

    motion for extension of time in which to file Appellant’s Petition for Discretionary

    Review and in support thereof would show the Court as follows:

    1.      This is a request for extension of time to file a petition for discretionary review

    related to a judgment issued by the Court of Appeals for the Eleventh Judicial District in

    Eastland. The case number in the Court of Appeals is 11-13-00380-CR.

    2.      This is an appeal from a judgment in the 90th Judicial District Court.

    3.      The style of the case in the trial court was State of Texas v. CHRISTOPHER

    LYNN VUICICH, Cause No. F34011, 90th Judicial District Court, Stephens County.

    3.      Judgment was entered on December 19th, 2013.

    4.      Appellant filed his notice of appeal on December 26th, 2013.

    5.      Eleventh Court of Appeals issued its opinion affirming the judgment of the trial

    court on April 23rd, 2015.

    6.      The current deadline for Appellant to file a petition for discretionary review is

    May 26th, 2015.
5.     Appellant is considering filing a petition for discretionary review and requests

additional time for counsel to review the issues related to his appeal. He has requested an

additional 45 days to make a final decision and possibly retain other counsel.

       Wherefore, Appellant prays that the Court enter its order extending the deadline

for the filing of Appellant’s Petition for Discretionary Review to July 10th, 2015 and for

such other and further relief to which he may justly be entitled.


                                                      Respectfully submitted,


                                                      /s/ Russell W. King
                                                      Russell W. King
                                                      State Bar No. 11463400
                                                      King Law Offices, P.C.
                                                      P.O. Box 772
                                                      Stephenville, Texas 76401
                                                      817-357-4039
                                                      866-218-1049 Facsimile
                                                      rking2010@gmail.com


                                  Certificate of Conference
        The undersigned does hereby certify that he unable to contact counsel for the state
prior to the filing on this motion and therefore cannot represent whether or not counsel
for the State agree with the granting of the relief requested.

                                                      /s/ Russell W. King
                                                      Russell W. King


                                   Certificate of Service
       The undersigned hereby certifies that a true and correct copy of this motion was
served on the District Attorney for Stephens County, Texas via facsimile. on May 21st ,
2015.

                                                      /s/ Russell W. King
                                                      Russell W. King